 

Exhibit 10.2

 

IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION
OF THE ISSUER OF THE SECURITIES THAT ARE REFERRED TO HEREIN, INCLUDING THE
MERITS AND RISKS INVOLVED. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF ANY OFFERING MATERIALS OR THIS DOCUMENT.
ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

THE SECURITIES REFERRED TO HEREIN ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.

 

EUROSITE POWER INC.

 

Convertible Note Conversion Agreement

 

October [__], 2014

 

EuroSite Power Inc.

45 First Avenue

Waltham, MA 02451

 

Ladies and Gentlemen:

 

1.                  Background. The undersigned investor (the “Investor”) is the
owner of convertible notes of EuroSite Power Inc. (“EUSP”) in the aggregate
principal amount set forth on the signature page. Investors executing an
agreement similar to this one are referred to as the “Investors.” The aforesaid
convertible notes of EUSP are referred to herein as the “EUSP Notes.” Interest
accrued and unpaid on the EUSP Notes, together with the balance of interest
payable through the next interest payment date of the EUSP Notes (“Current
Interest”), is set forth on the signature page.

 

The Investor has agreed to convert the entire amount of the principal, Current
Interest and Future Interest on the EUSP Notes owned by the Investor into newly
issued EUSP Shares, with the aggregate amount of principal and interest being
converted at a conversion price of $0.50 per EUSP Share, as set forth on the
signature page.

 

2.                  Conversion of EUSP Notes.

 

a.                   Conversion. Each Investor hereby converts the entire
principal, Accrued Interest and Future Interest on the EUSP Notes owned by it
into newly issued EUSP Shares at a purchase price per share of $0.50.

 

b.                  Deliveries. As soon as practical after the execution of this
agreement by all parties, each Investor agrees to deliver to EUSP for
cancellation all of the EUSP Notes owned by it. Upon delivery of the EUSP Notes
held by the Investor, EUSP agrees to issue to the Investor the EUSP Shares to be
issued on the conversion of the EUSP Notes.

 



 

 

 

3.                  Representations and Warranties.

 

a.                   EUSP. EUSP hereby confirms that its representations,
warranties and agreements in the subscription agreement and other documents
pursuant to which the original EUSP Notes were issued continue to be true and
correct as if made on the date hereof and as if made with respect to the
securities being issued pursuant hereto, except that with respect to such
representations and warranties that speak as of a particular date, no material
adverse change has occurred making such representations and warranties untrue or
incorrect in any material respect as of the date hereof.

 

b.                  The Investor. The Investor hereby confirms that the
Investor’s representations, warranties and agreements in the subscription
agreement and other documents pursuant to which the Investor purchased its EUSP
Notes are true and correct as of the date hereof. Without limiting the
foregoing, the Investor represents and warrants that the Investor is an
accredited investor, as such term is defined in the regulations under the
Securities Act of 1933, as amended.

 

4.                  Expenses. Each party hereto shall each bear its own expenses
incurred in connection with this transaction.

 

5.                  Miscellaneous.

 

a.                   Notices. When any notice is required or authorized
hereunder, such notice shall be given in writing and shall be deemed effectively
given: (i) upon personal delivery to the party to be notified, (ii) when sent by
confirmed electronic mail if sent during normal business hours of the recipient,
and if not sent during normal business hours, then on the next business day so
long as receipt is confirmed, (iii) five days after having been sent by
registered or certified mail (or regular mail if registered or certified mail is
unavailable in the country of the recipient), (iv) if sent within the U.S., one
business day after deposit with a recognized overnight courier, specifying next
business day delivery, with written verification of receipt or (v) if sent from
the U.S. to an address outside the U.S. or if sent from outside the U.S. to an
address within the U.S., five business days after deposit with an
internationally recognized courier service specifying that delivery be made
within five business days with written verification of receipt. All notices and
other communications shall be sent if sent to the Investor, to the business
address or email address of the Investor set forth on the signature page to this
Agreement, as it may subsequently change by notice from the Investor; and

 

If to EuroSite, to: EuroSite Power Inc.   45 First Avenue   Waltham, MA 02451  
Attention:  Chief Financial Officer   Email: gabriel.parmese@americandg.com    
With a copy to: Sullivan & Worcester LLP   One Post Office Square   Boston, MA
02109   Attention: Edwin L. Miller, Jr.   Email: emiller@sandw.com

 

Such notices or communications shall be effective when received. If a notice or
communication to Investor is sent in the manner provided above, it is duly
given, whether or not the addressee receives it. EuroSite by notice to the
Investor may designate additional or different addresses for subsequent notices
or communications.

 

b.                  Successors and Assigns. This Agreement shall be binding upon
the heirs, executors, administrators, successors and assignees of the Investor.

 



 

 

 

c.                   Choice of Law. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York and, to
the extent it involves any United States federal statute or regulations, in
accordance therewith.

 

d.                  Consent to Jurisdiction. The parties hereby consent and
submit to the exclusive jurisdiction of the state and federal courts in New York
City with respect to all disputes arising in connection with this transaction.

 

e.                   Survival of Representations. The parties agree that all of
the warranties, representations, acknowledgments, confirmations, covenants and
promises made in this Agreement shall survive its execution and delivery.

 

f.                   Counterparts. This Agreement may be executed in any number
of counterparts each of which shall be deemed an original and which, taken
together, shall form one and the same agreement. Execution and delivery of this
Agreement may be evidenced by a scan/.pdf of the executed document sent by
email.

 

g.                  Integration. This Agreement is the complete and exclusive
agreement between the parties with regard to the subject matter hereof and
supersedes any and all prior discussions, negotiations and memoranda related
hereto.

 

_________________

 

(Signature page immediately follows.)

 



 

 

 

The undersigned Investor and EUSP hereby execute this Convertible Note
Conversion Agreement as of the date first set forth above.

 

      é Amount of Convertible EUSP Notes being converted into newly issued EUSP
Shares at $0.50 per share   é Investor’s name             é Amount of Future
Interest on EUSP Notes being converted into newly issued EUSP Shares at $0.50
per share   é Investor’s signature                 Business address of the
Investor ê                                         Email address of Investor ê  
              AGREED:           EUROSITE POWER INC.            By:

 



 

 